Appellee, under proper pleadings, obtained a judgment against appellants for his debt and foreclosure of his deed of trust lien upon certain real estate.
The defense was usury. The loan was originally made by the Braniff Investment Company, and the terms of the original contract between the parties are identical with those discussed and construed by this court as nonusurious in Shive et ux. v. Braniff Investment Company (Tex.Civ.App.)68 S.W.2d 564. Later an opposite conclusion was reached in Braniff Investment Co. v. Robertson, 74 S.W.2d 425, by the Eastland Court of Civil Appeals, speaking through Judge Funderburk in construing the same contract. A writ of error was granted by the Supreme Court in this last case, and our view was sustained. See Braniff Investment Co. v. Robertson (Tex.Com.App.) 81 S.W.2d 45.
The question of usury is the only one presented on this appeal, and no useful purpose could be served by again discussing a question already pointedly decided against appellants.
Judgment affirmed.